Citation Nr: 1626132	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating from August 23, 1989, to February 28, 2013, and in excess of 30 percent thereafter for migraine headaches.  

2.  Entitlement to an initial rating in excess of 30 percent from August 23, 1989, to February 28, 2013, and in excess of 50 percent thereafter for anxiety with posttraumatic stress disorder (PTSD) features.  

3.  Entitlement to a rating in excess of 10 percent from January 12, 1998, to March 24, 2005, and in excess of 30 percent thereafter for mitral valve prolapse.  

4.  Entitlement to a rating in excess of 10 percent from June 26, 1990, to February 28, 2013, and in excess of 30 percent thereafter for irritable bowel syndrome (IBS).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1974 and from August 1977 to September 1981.

These claims have a long procedural history.  An April 1988 rating decision granted service connection for mitral valve prolapse and ultimately assigned a 10 percent rating.  In June 1990, the Board remanded the claim for an increased rating for mitral valve prolapse.  In January 1991, the RO denied a rating in excess of 10 percent for abdominal cramps, later rated as IBS with abdominal cramps and diarrhea.  In November 1999, the Board denied a rating in excess of 10 percent for mitral valve prolapse prior to January 12, 1998, and remanded the claim for an increased rating thereafter.

The Veteran appealed the Board's November 1999 decision to the Veterans Claims Court, which vacated those parts of the Board's decision adverse to the Veteran and remanded for further readjudication, including consideration of the Veterans Claims Assistance Act of 2000 (VCAA).  In May 2002, the Board denied a rating in excess of 10 percent for mitral valve prolapse prior to October 2, 1995, and granted a 30 percent rating from October 2, 1995, to January 11, 1998.  

In November 2003, the Board remanded the issues of entitlement to a rating in excess of 10 percent for IBS, service connection for PTSD, whether new and material evidence had been received to reopen service connection for a psychiatric disability, and whether new and material evidence had been received to reopen service connection for migraine headaches.  

In November 2005, the Board denied a rating in excess of 10 percent for mitral valve prolapse beginning January 12, 1998.  The Veteran appealed to the Veterans Court, and in a February 2007 Joint Motion for Remand (JMR) the Court Clerk agreed that the decision should be vacated, and the matter returned to the Board.  In October 2007, the Board again remanded the matter.  

In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 5, 2003.  The Veteran appealed both the assigned initial rating and the effective date of service connection.  In October 2010, the RO assigned a 30 percent rating for mitral valve prolapse effective March 24, 2005.  In that decision, the RO also granted service connection for migraine headaches, with a noncompensable rating and he appealed the rating.

In July 2012 decisions, the Board denied a rating in excess of 10 percent for mitral valve prolapse from January 11, 1998 to March 24, 2005, and in excess of 30 percent thereafter, and granted an effective date of April 17, 2002, but no earlier, for service connection for PTSD.  

The Veteran appealed the Board's July 2012 determinations to the Veterans Court.  In September 2013, the Court Clerk granted an August 2013 JMR which vacated portions the July 2012 Board decision.  Specifically, the JMR vacated the Board's denial of an increased rating for mitral valve prolapse and entitlement to an effective date prior to April 17, 2002, for the grant of service connection for PTSD.  These matters have thus been returned to the Board.  

The Board finds that development required by prior Board remands has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran had previously perfected for appellate review the issue of service connection for metabolic myopathy.  In a, August 2014 rating decision, service connection was granted for this disability.  Because he was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Prior to February 28, 2013, the Veteran experienced occasional headaches which were not prostrating in nature; since February 28, 2013, migraine headaches have been characterized by headache episodes approximately once or twice a month that are not productive of severe economic inadaptability.  

2.  Since August 23, 1989, PTSD with anxiety/adjustment disorder has resulted in total occupational impairment.  

3.  Prior to March 24, 2005, mitral valve prolapse was not characterized by a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  

4.  Since March 24, 2005, mitral valve prolapse has not been characterized by more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

5.  Prior to February 28, 2013, IBS with abdominal cramps and diarrhea was characterized by near constant episodes of diarrhea or constipation, resulting in abdominal distress; for the entire period on appeal, IBS has not resulted in malnutrition, involuntary bowel movements necessitating the wearing of pads, a reduction in lumen, or related symptomatology.  

6.  For the entire period on appeal, the Veteran has been in receipt of a 100 percent (total) rating for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for migraine headaches prior to February 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).  

2.  The criteria for a rating in excess of 30 percent for migraine headaches effective February 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2015).  

3.  The criteria for a rating of 100 percent since August 23, 1989, for PTSD with anxiety/adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015); 38 C.F.R. § 4.132a, DC 9411 (1989).  

4.  The criteria for a rating in excess of 10 percent prior to March 24, 2005, for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7000 (2015).  

5.  The criteria for a rating in excess of 30 percent effective March 24, 2005, for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7000 (2015).  

6.  The criteria for a rating in excess of 30 percent prior to February 28, 2013, for IBS with abdominal cramps and diarrhea have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319 (2015).  

7.  The criteria for a rating in excess of 30 percent at any time during the pendency of the appeal for IBS with abdominal cramps and diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7319 (2015).  

8.  The issue of entitlement to a TDIU has been rendered moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As such, the Board will consider whether staged ratings in excess of those already awarded are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that in the present case, the Veteran's claims file is quite voluminous and covers a timeline of many years.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Headaches

The Veteran seeks a compensable initial rating for the period from August 23, 1989, to February 28, 2013, and in excess of 30 percent from that date for migraine headaches.  He contends this disability has resulted in a degree of impairment more severe than is reflected by the staged ratings assigned, and an increased rating is warranted.  

Under DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  

A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Considering first the period from August 23, 1989, to February 28, 2013, the preponderance of the evidence weighs against a compensable rating for migraine headaches, as the evidence does not indicate characteristic prostrating attacks averaging once in two months over the last several months.  While the lay and medical evidence reflects numerous complaints of headaches during this period, it does not indicate prostrating attacks due to migraine headaches.  

On examination for state disability benefits in February 1990, the Veteran reported a history of "continuous migraine headaches" but denied any that day.  He did not report these headaches to be prostrating.  On private pain consultation in May 1994, a private physician noted that the Veteran reported resolution of his migraine headaches with prescription medication.  The final impression was of migraine headaches, resolved.  

On VA outpatient treatment in August 2001, he again reported migraine headaches, but denied that these were prostrating in nature.  He repeated his claims of headaches, but without prostrating characteristics, in October 2001 and February 2002.  A 2002 cranial CT scan was within normal limits.  While seeking VA treatment in November 2008, he denied any headache symptomatology, to include recurrent headaches.  On VA outpatient examination in May 2010 and again in May 2011, he explicitly denied any recurrent headaches.  

Based on the above, the preponderance of the evidence is against a compensable rating for migraine headaches prior to February 28, 2013, as characteristic prostrating attacks averaging once in two months over several months were not demonstrated at any time during this period.  In support of his claim, an April 2016 statement from Dr. T.R.C. noted that the Veteran experienced migraine headaches several times per month based on the Veteran's headache medication use between 1989 to 2013.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering Dr. C.'s opinion statement, the Board notes that Dr. C. acknowledged in her statement that she did not treat the Veteran at any time, and was relying solely upon her review of the record.  While she did cite to some specific treatment notes within the record, she also failed to address additional clinical notations, including those addressed above, which suggested that the Veteran did not experience headaches of a frequency required for a higher rating.  

Additionally, Dr. C.'s opinion statement, based primarily on the Veteran's medication use, to be speculative by its very nature.  Moreover, Dr. C. offered no opinion on whether the Veteran's headaches during this period were prostrating in nature.  Thus, this opinion is of lesser probative value.  

The Veteran himself has alleged that his headaches have resulted in frequent prostrating attacks between 1989 and 2013.  As a lay person, he is competent to testify regarding such observable symptomatology as headache pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board assigns lesser probative value to these statements in light of the prior statements made by the Veteran to various VA and private examiners, as noted above, which contradict his more recent assertions.  His more contemporaneous statements made to VA and private medical care providers in the process of obtaining medical treatment are a more accurate reflections of the Veteran's symptomatology, and the Board attaches more probative weight to such evidence.  

Considering next the period on and after February 28, 2013, the Veteran has been assigned a 30 percent rating for this period.  Upon review of all evidence, both lay and medical, the next higher 50 percent rating is not warranted, as the Veteran does not have has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  

While he reported very frequent headaches on VA examination in February 2013, the examiner found that these headaches, in and of themselves, did not prohibit gainful sedentary or physical employment.  While he has not worked for many years, no examiner has suggested that the Veteran's headaches alone prohibit or severely impairment all forms of employment.  

At no point during the appeals period did the lay or medical evidence show that headaches manifested symptoms productive of severe economic inadaptability.  For these reasons, the weight of the evidence is against higher ratings.  As such, a compensable initial rating prior to February 28, 2013, or in excess of 30 percent thereafter is denied.

PTSD with Anxiety/Adjustment Disorder

The Veteran seeks an increased initial rating for a psychiatric disability.  He has been awarded service connection, with a 30 percent rating from August 23, 1989, until April 22, 2015, and a 50 percent rating effective August 22, 2015, for PTSD with anxiety and/or adjustment disorder.  He contends the impairment resulting from this disability is more severe than is rated by VA.  

PTSD is rated under DC 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this diagnostic code, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Because the Veteran has been awarded an effective date of August 23, 1989, the prior version of DC 9411 is applicable.  See 61 Fed. Reg. 52700 (Oct. 8, 1996) (effective Nov. 7, 1996).  Where the law changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provides otherwise.  See Kuzma v. Principi, 341 F.3d 1327 (2003).  Revised versions of regulations may not be applied prior to their effective date, however.

Prior to November 7, 1996, psychoneurotic disorders, including PTSD, were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.132, DCs 9400-9411 (1996).  They were evaluated primarily on the basis of the degree to which psychoneurotic symptoms impaired the veteran's ability to establish or maintain effective relationships with people, and the degree to which they impaired his industrial ability by affecting his reliability, flexibility and efficiency.  

A 30 percent rating was warranted where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people; with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating was warranted where there was considerable impairment in the ability to establish or maintain effective or favorable relationships with people; with psychoneurotic symptoms resulting in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  

When the ability to establish and maintain effective or favorable relationships with people is severely impaired, with psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment, then a 70 percent rating was warranted.  

When the symptomatology resulted in virtual isolation in the community, or the symptoms were totally incapacitating and bordered on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, a total rating was warranted.  A total rating was also warranted if the veteran was demonstrably unable to obtain or retain employment as a result of psychoneurotic symptoms.  Id; see also 38 C.F.R. §§ 4.129, 4.130, 4.131 (1996); Johnson v. Brown, 7 Vet. App. 95 (1994).  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Court held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Court stated that "a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

After considering the totality of the record, and in light of 38 C.F.R. § 4.3 and 4.7, a 100 percent (total) rating is warranted under the prior version of DC 9411, based on the Veteran's psychiatric symptoms rendering him essentially unable to work.  Specifically, a November 1989 statement from Dr. R.T., a private physician who first began treating the Veteran in 1983 reported the Veteran's psychiatric symptoms to include depression, anxiety, and panic attacks.  

In a December 1989 letter, Dr. R.B.S. reported treating the Veteran for psychiatric disorders since 1985 and noted that the Veteran experienced poor concentration, forgetfulness, depression, chronic anxiety, difficulty sleeping, panic attacks, and psychomotor retardation.  A December 1989 statement received from Dr. C.H., a private doctor who reported first treating the Veteran in September 1989 and characterized the Veteran's anxiety and depression as "severe."  He was further described as profoundly depressed, extremely anxious, and with suicidal ideation.  In an October 1990 statement, Dr. S. wrote that the Veteran was depressed with memory deficiency, insomnia, headaches, panic attacks, and crying spells.  

In a May 1991 administrative law decision, the Social Security Administration (SSA) found the appellant disabled from May 1989.  The administrative law judge noted that the Veteran's physical impairments alone would not preclude working, but that his mental impairments were of the severity required to establish disability on that basis alone.  In considering the SSA decision, the Board is cognizant that SSA determinations are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  Nevertheless, this determination, in light of the remainder of the record, is given great probative weight by the Board in the present case.  

Of more recent origin are February 2006 and April 2016 private statements.  In a February 2006 statement, Dr. T.H.S. wrote that he interviewed the Veteran in January 2006 and reviewed the claims file that same month.  Dr. S. confirmed a current diagnosis of PTSD and opined that this disorder prevented him from maintaining employment due to such symptoms as poor sleep and concentration, depression, anxiety, and paranoia.  In her April 2016 statement, Dr. T.R.C. wrote that she reviewed the claims file that month but did not meet or otherwise interview the Veteran.  After reviewing the entirety of the record, Dr. C. opined that PTSD with anxiety rendered him unemployable from 1989 to the present.  

Thus, in light of the above evidence and affording the Veteran the benefit of the doubt, a 100 percent (total) rating is warranted for PTSD with anxiety and/or adjustment disorder from the effective date of the award, August 23, 1989.  

Mitral Valve Prolapse

The Veteran seeks an increased rating for mitral valve prolapse.  This disability has been granted a 10 percent rating from January 12, 1998, to March 24, 2005, and in excess of 30 percent thereafter for mitral valve prolapse.  

The Veteran's mitral valve prolapse is rated under DC 7000, for valvular heart disease.  Under DC 7000, a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.  A 30 percent rating is assigned when symptoms manifest in the following ways: a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned when the symptoms manifest in the following ways: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Finally, a 100 percent rating is assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection, and thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Additionally, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Considering first the period prior to March 24, 2005, for which a 10 percent rating has been awarded, the preponderance of the evidence, both lay and medical, weights against the next higher rating of 30 percent.  The evidence for this period does not indicate a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, as would warrant a higher rating.  

A VA cardiovascular medical opinion based on review of the claims file by a VA cardiologist was received in June 1999.  At that time, the Veteran's most recent echocardiogram was stable and within normal limits, according to the examiner, and the mitral valve prolapse was no more than mild.  Likewise, while VA and private outpatient treatment records dated between 1998 and 2005 reflect his complaints of atypical chest pain and shortness of breath, they do not indicate the criteria necessary for the next higher rating of 30 percent have been met or more nearly approximated.  Thus, a rating in excess of 10 percent prior to March 24, 2005, for mitral valve prolapse is not warranted based on the evidence of record.  

Considering next a rating in excess of 30 percent for mitral valve prolapse beginning March 24, 2005, the diagnostic criteria for the next higher evaluation of 60 percent require more than one episode of acute congestive heart failure in the past year, or; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  After considering the totality of the record, the preponderance of the evidence is against the claim.  

The Veteran points to several instances in the record where his left ventricular ejection fraction was in the 30-50 percent range as evidence that a rating of 60 percent is warranted for this period.  Based upon review of the record, however, these results were based on nonservice-connected disabilities other than mitral valve prolapse.  

When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected mitral valve prolapse in adjudicating this appeal.  

On VA examination in March 2005, the Veteran had mild left ventricular hypertrophy, but with no evidence of mitral valve prolapse.  A March 2005 echocardiogram showed left ventricular hypertrophy, and left ventricular ejection fraction was evaluated at 40 percent.  This left ventricular dysfunction was attributed by the examiner to the Veteran's hypertension, however, as the examiner found no evidence of mitral valve prolapse.  In May 2007, the Veteran underwent a left heart catheterization, ventriculography, and coronary angiography performed by a private physician.  His left ventricular ejection fraction was estimated to be 60-65 percent.  

An April 2008 VA echocardiogram showed an ejection fraction of 45 percent +/- 5 percent; however, on this same examination, the mitral valve was described as "grossly normal" and displayed no evidence of mitral valve prolapse or regurgitation; rather, the Veteran was noted to have hypertension.  This echocardiogram was repeated in May 2008, with the same results.  In a December 2009 examination, the left ventricular ejection fraction was noted to be 50-55 percent; however, the examiner again found no evidence of mitral valve prolapse.  The mitral valve was characterized as normal by the examiner, without prolapse or regurgitation.  

A December 2009 echocardiogram showed an ejection fraction of 50-55 percent, and a June 2012 primary care physician's note also measured the ejection fracture at 50-55 percent.  On VA treatment in February 2013, valvular heart disease with mitral valve prolapse was noted, but this diagnosis was rendered without an echocardiogram or EKG being performed.  When an echocardiogram was afforded in November of the same year, the Veteran was again found to have no mitral valve prolapse, and his left ventricular ejection fraction was determined to be 60-65 percent.  

The Veteran was most recently afforded a VA examination in April 2015, at which time the claims file was also reviewed.  The examiner found no evidence of congestive heart failure, and on echocardiogram, the left ventricular ejection fraction was 60-65 percent.  An exercise stress test was not performed due to possible adverse risk to the Veteran's health, but his METs level was estimated to be between 3-5 METs.  This level was attributed to the co-morbid conditions; estimating METs based on the mitral valve prolapse alone, the examiner opined that a METs level of between 5-7 METs was warranted at present.  

Thus, based on the above, the Veteran's left ventricular ejection fraction has consistently been, during time period from March 24, 2005, to the present, greater than 50 percent.  While it has been measured on occasion to be less than 50 percent during the same time period, this result has been clearly attributed by the medical evidence to an etiology other than mitral valve prolapse; thus, a rating in excess of 30 percent is not warranted on that basis.  

The Veteran has not otherwise demonstrated more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, as would warrant a higher evaluation.  Finally, because the level of impairment has not warranted a higher rating at any time during the time periods in question, a staged rating, in excess of that already awarded, is not warranted.  See Hart, 21 Vet. App. at 505.  

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule but finds that it is not based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, DCs 7001-7020.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent prior to March 24, 2005, and in excess of 30 percent effective that date for mitral valve prolapse.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.

Irritable Bowel Syndrome

The Veteran seeks a rating in excess of 10 percent prior to February 28, 2013, and in excess of 30 percent effective that date for IBS/abdominal cramps with diarrhea.  He contends this disability results in more impairment than is reflected by the assigned rating, and that a higher rating is warranted.  

IBS is rated under DC 7319, for irritable colon syndrome.  This diagnostic code provides a 10 percent rating for moderate symptomatology characterized by frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe symptomatology characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 30 percent rating is the highest schedular rating available.  

After considering the totality of the record, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 30 percent rating is warranted for the period from the initiation of the increased rating claim to February 28, 2013, based on severe symptomatology.  

On private outpatient treatment in 1993-94, IBS was noted to be stable, with frequent constipation and hardened stool as his only reported symptoms.  Occasional blood in his stool was also reported.  He reported chronic constipation on private treatment in 1995, but denied other gastrointestinal symptoms.  In a November 1996 statement, Dr. M.E.B., a private physician, stated that the Veteran's gastrointestinal symptoms included frequent constipation and diarrhea.  On VA gastrointestinal consultation in February 1996, his constipation was described as "chronic" by the examiner.  VA outpatient treatment records dated between 2000-01 reflect complaints of recurrent constipation with diarrhea, but note no other symptoms of IBS.  

Based on the above, and affording the Veteran the benefit of the doubt, an increased rating of 30 percent and no higher is warranted for IBS.  Both the private and VA treatment records for the period in question reflect frequent complaints of constipation and/or diarrhea on a near-constant basis.  

This award results in a 30 percent rating for the entirety of the appeals period.  The Board must now consider entitlement to a higher rating.  As noted above, a 30 percent rating is the maximum schedular rating under DC 7319.  Other diagnostic codes for potential consideration include DC 7323 (ulcerative colitis), DC 7328 (small resection of the intestine), DC 7332 (impairment of rectum and anus sphincter control); and DC 7333 (stricture of rectum and anus).  

However, there is no evidence that the Veteran has malnutrition, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage.  He specifically denied such symptoms on several occasions of record, most recently on VA examination in February 2013.  Therefore, a rating under a separate diagnostic code is not warranted.  As he has not demonstrated a higher level of impairment at any time during the pendency of this appeal, a staged rating is also not warranted.  Fenderson, 12 Vet. App. at 126.  Entitlement to an extraschedular rating will be considered below.  

In conclusion, a 30 percent rating is warranted prior to February 28, 2013, for IBS with abdominal cramps and diarrhea, and a rating in excess of 30 percent is not warranted at any time during the pendency of the appeal.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.

Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant diagnostic codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  The symptomatology and impairment caused by the service-connected disabilities, migraine headaches, PTSD, mitral valve prolapse, and IBS, are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular rating criteria specifically provide for ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  Additionally, he has already been awarded a total rating for PTSD; thus, an extraschedular rating is not warranted for that disability.  

For these reasons, the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected headache, cardiovascular, and gastrointestinal disabilities do not prevent all forms of employment.  The evidence of record has also not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

TDIU

As discussed above, the Veteran has been granted a 100 percent schedular rating for PTSD with anxiety features for the entire period on appeal.  This effectively mooted any subsequent TDIU claim, as there has been no indication that he is unemployable on account of his service-connected disabilities, exclusive of PTSD.  His other service-connected disabilities include a lumbosacral strain rated as 40 percent; mitral valve prolapse rated as 30 percent disabling, IBS rated as 30 percent, migraine headaches rated as 30 percent, and herpes simplex, bilateral shoulder scars, and metabolic myopathy, each rated as noncompensable.  He has a combined rating of 80 percent.  

In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008), 38 U.S.C.A. § 1114(s).  Thus, under Bradley even the assignment of a total schedular rating did not render the issue of TDIU moot.  

However, having reviewed Bradley, the facts of that case are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable and the TDIU claim is in fact moot.  Specifically, the veteran in Bradley was in receipt of a 100 percent schedular rating for service-connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  

Conversely, here, the Veteran is in receipt of 100 percent schedular rating for PTSD and has an 80 percent combined rating for his other service-connected disabilities.  While these disabilities result in serious impairment, as evidenced by the combined rating of 80 percent, the evidence does not suggest these disabilities, in and of themselves, prevent employability.

Simply put, aside from PTSD, the Veteran does not have any service-connected disabilities which are evaluated as less than total that have been suggested to cause total unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the TDIU claim moot for the entire period on appeal.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, the increased ratings claims on appeal were generally initiated prior to the enactment of the VCAA; thus, no notice was provided prior to the initial decisions on appeal.  Nevertheless, VA provided subsequent notice to the Veteran via letters sent in April 2005, May 2006, February 2008, June 2010, and April 2012.  

VA's duty to notify was thus satisfied subsequent to the initial adjudications of these issues, and they were readjudicated on several occasions, most recently with the issuance of supplemental statements of the case in April 2015, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded several VA medical examinations for the disabilities on appeal, most recently in February 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the VCAA duties to notify and to assist have been met.  



ORDER

A compensable initial rating prior to February 28, 2013, and in excess of 30 percent effective that date for migraine headaches is denied.  

A rating in excess of 10 percent prior to March 24, 2005, and in excess of 30 percent effective that date for mitral valve prolapse is denied.  

A 100 percent (total) initial rating effective August 23, 1989, for PTSD with anxiety/adjustment disorder is granted.  

A rating of 30 percent prior to February 28, 2013, for IBS with abdominal cramping and diarrhea is granted, and a rating in excess of 30 percent at any time during the appeals period is denied.  

The claim of TDIU is dismissed as moot.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


